Exhibit 10.2



 



WAIVER AND MODIFICATION NO. 1 TO

LOAN AND SECURITY AGREEMENT

 

This Waiver and Modification No. 1 to Loan and Security Agreement (this
“Modification”) is entered into as of December 17, 2018 (the “Modification
Effective Date”), by and between Partners for Growth V, L.P., a Delaware limited
partnership with its principal place of business at 1660 Tiburon Blvd., Suite D,
Tiburon, California 94920 (“PFG”) Borqs Hong Kong Limited, a Hong Kong company
with its principal place of business at Office B, 21/F, Legend Tower, 7 Shing
Yip Street, Kwun Tong, Kowloon, Hong Kong (“Borrower”), and BORQS International
Holding Corp, a Cayman Islands company (“Holdings”) and a guarantor of the
obligations of Borrower under that certain Deed of Guarantee and Indemnity dated
as of April 30, 2018. This Modification amends that certain Loan and Security
Agreement between PFG and Borrower dated as of April 30, 2018 (the “Loan
Agreement”). Capitalized terms used but not defined herein have their meanings
as set forth in the Loan Agreement. The Loan Agreement is modified herein inter
alia for the purposes of providing an additional loan to Borrower upon the same
terms and with the benefit of the same security, the terms of which are set
forth in a new Schedule 2 to the Loan Agreement, as exhibited hereto. Group
Parent is acceding as a party to this Modification as it derives direct and
indirect benefit from the Loans made by PFG to Borrower and, in addition, the
Schedule 2 Loan (as defined herein) is convertible at the option of PFG into
ordinary shares in Group Parent. Borrower, Holdings and Group Parent may be
referred to herein as “Obligor”.

 

RECITALS

 

WHEREAS, PFG and Obligor desire to modify the Loan Agreement to contemplate a
new convertible Loan to Borrower and to waive the Specified Default as detailed
in Section 4 hereof;

 

WHEREAS, Group Parent desires to facilitate the Schedule 2 Loan for the direct
and indirect benefit of Group Parent and the Group by allowing for the
convertibility of the Schedule 2 Loan into ordinary shares in Group Parent;

 

NOW THEREFORE, the parties hereby agree as follows:

 

1. DESCRIPTION OF EXISTING INDEBTEDNESS: As of the Modification Effective Date,
Borrower is directly indebted to PFG for the Obligations pursuant to the
Existing Loan Documents (as defined below) in the aggregate principal amount of
$3,000,000 (such amount, for the avoidance of doubt, exclusive of the sum of
US$2,083,333.37 owed by Borrower to Partners for Growth IV, L.P.).

 

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral, as described in the Loan Agreement, in that certain Intellectual
Property Security Agreement and related Collateral Agreements and Notices of
even date with the Loan Agreement, Deed of Guaranty, Debentures, Hong Kong
Security Documents, BVI Security Documents, Cayman Security Documents and such
documents, agreements and instruments as were entered into in contemplation of
the Loan Agreement. The above-described security documents, together with all
other documents securing and/or perfecting security interests in the repayment
of the Obligations, shall be referred to herein as the “Security Documents”.
Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations are referred to as the “Existing Loan
Documents”.

 



 

 



 

3. DESCRIPTION OF CHANGES IN TERMS. As from the Modification Effective Date:

 

3.1 New Schedule 2. The Loan Agreement is amended to incorporate a new “Schedule
2” incorporating the terms of the new Loan (the “Schedule 2 Loan”) to be made
under this Modification, such Schedule 2 in the form set forth in Exhibit A to
this Modification.

 

3.2 References to “Schedule”. References to the term “Schedule” in the Loan
Agreement shall be construed to mean each or both of the Schedules as the
context permits and references to the “Schedule 1 Loan” shall mean the Loan made
on the original Loan Agreement Effective Date and to the “Schedule 2 Loan” shall
mean the additional Loan made pursuant to this Modification.

 

3.3 Restated Compliance Certificate. The Compliance Certificate is amended and
restated in the form appended as Exhibit B hereto.

 

3.4 Negative Covenant. Until PFG shall have otherwise expressly approved in
writing (which shall be deemed to include any amendment and restatement of the
Loan Agreement after the Modification Effective Date), notwithstanding anything
to the contrary in Section 4.6 of the Loan Agreement, no Obligor shall transfer
any Collateral or other assets, make any Permitted Investments in or incur any
Permitted Indebtedness to Borrower’s New Subsidiary, Borqs Technologies (HK)
Limited, or otherwise cause or permit it to hold other than nominal assets
sufficient to maintain its corporate existence.

 

4. ACKNOWLEDGMENT OF SPECIFIED DEFAULT; WAIVER. Borrower acknowledges that it is
currently in default under the Loan Agreement due to it having failed to meet
the minimum Revenues and minimum EBITDA financial covenant set forth in Section
5 of Schedule 1 (formerly the Schedule) for the reporting periods ending
September 30, 2018 (the “Current Defaults”) and for the anticipated failure to
meet the minimum EBITDA financial covenant for the reporting period ending
October 31, 2018 (the “Anticipated Default” and, together with the Current
Defaults, the “Specified Defaults”). If no Default or Event of Default has
occurred and is continuing under the Loan Agreement, other than the Specified
Defaults and the conditions set forth in Section 7 are timely satisfied, PFG
shall be deemed to have forever waived the Specified Defaults. Borrower hereby
acknowledges and agrees that except as specifically provided herein, nothing in
this Section or anywhere in this Modification shall be deemed or otherwise
construed as a waiver by PFG of any of its rights and remedies pursuant to the
Existing Loan Documents, applicable law or otherwise. The waiver of Specified
Defaults set forth in this Modification shall be limited precisely as written
and shall not be deemed (a) to be a forbearance, waiver or modification of any
other term or condition of the Loan Agreement or of any other instrument or
agreement referred to therein or to prejudice any right or remedy which PFG may
now have or may have in the future under or in connection with the Loan
Agreement, the Existing Loan Documents or any instrument or agreement referred
to therein; (b) to be a consent to any future amendment or modification,
forbearance or waiver to any instrument or agreement the execution and delivery
of which is consented to hereby, or to any waiver of any of the provisions
thereof; or (c) to limit or impair PFG’s right to demand strict performance of
all terms and covenants as of any date, subject to this Modification. The Loan
Agreement, as amended, shall continue in full force and effect.

 



2

 



 

5. Representations And Warranties OF OBLIGOR. Each Obligor hereby represents and
warrants that:

 

(a) immediately upon giving effect to this Modification (i) the representations
and warranties contained in the Existing Loan Documents are true, accurate and
complete in all material respects as of the date hereof (except to the extent
qualified in the updated Representations deliverable to PFG on or before the
Modification Effective Date), and (ii) no Event of Default has occurred and is
continuing, other than the Specified Defaults;

 

(b) it has the corporate power and authority to execute and deliver this
Modification and to perform its respective obligations under the Existing Loan
Documents, as amended by this Modification, and in the case of Group Parent, its
obligations in relation to the conversion of the Schedule 2 Loan;

 

(c) its Constitutional Documents of Borrower as last delivered to PFG remain
true, accurate and complete and have not been amended, supplemented or restated
and are and continue to be in full force and effect;

 

(d) it has duly executed and delivered this Modification and the performance by
it of its obligations under the Existing Loan Documents, as amended by this
Modification, and any required consents, including of shareholders, have been
duly obtained;

 

(e) this Modification constitutes (i) its binding obligations, enforceable
against it in accordance with the terms of this Modification, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
liquidation, moratorium or other similar laws of general application and
equitable principles relating to or affecting creditors’ rights, and (ii) a
reaffirmation of its respective obligations under the Existing Loan Documents,
including under the Hong Kong Security Documents, the Cayman Security Documents
and the BVI Security Documents;

 

(f) as of the date hereof, it has no defenses against its obligation to repay
the Obligations, it has no claims of any kind against PFG and it acknowledges
that PFG has acted in good faith and in a commercially reasonable manner in
connection with this Modification and the Existing Loan Documents;

 

(g) the Security Documents relating to Intellectual Property either disclose an
accurate, complete and current listing of all Collateral that consists of
Intellectual Property; and

 

(h) it hereby ratifies, confirms and reaffirms, all and singular, the terms and
disclosures contained in the Representations previously delivered to PFG by
Borrower, and acknowledges, confirms and agrees that, subject to the update to
the Representations to be provided under Section 7 hereof, the disclosures and
information provided to PFG therein remain true, correct, accurate and complete
in all material respects as of the Modification Effective Date.

 



3

 



 

Each Obligor understands and acknowledges that PFG is entering into this
Modification in reliance upon, and in partial consideration for, the above
representations and warranties, and agrees that such reliance is reasonable and
appropriate.

 

6. CONTINUING VALIDITY. Each of Borrower and Group Parent understands and agrees
that in modifying the existing Obligations, PFG is relying upon Borrower's
representations, warranties, and agreements, as set forth in the Existing Loan
Documents. Except as expressly modified pursuant to this Modification, the terms
of the Existing Loan Documents remain unchanged and in full force and effect.
PFG's agreement to modifications to the existing Obligations in no way shall
obligate PFG to make any future consents, waivers or modifications to the
Obligations. Nothing in this Modification shall constitute a satisfaction of the
Obligations or a waiver of any default under the Existing Loan Documents except
as expressly stated otherwise. It is the intention of PFG and Borrower to retain
as liable parties all makers and endorsers, if any, of the Existing Loan
Documents, unless the party is expressly released by PFG in writing. Unless
expressly released herein, no maker, endorser, or guarantor will be released by
virtue of this Modification. The terms of this paragraph apply not only to this
Modification, but also to all subsequent loan modifications.

 

7.  CONDITIONS. The effectiveness of this Modification is conditioned upon each
of:

 

7.1 Execution and Delivery. Each Obligor shall have duly executed and delivered
a counterpart of this Modification to PFG.

 

7.2 Lender Expenses. Promptly upon PFG invoice, Borrower shall have promptly
paid all Lender Expenses noticed by PFG in connection with this Modification.

 

7.3 Waiver and Modification Fee. Promptly upon PFG invoice, Borrower shall have
promptly paid PFG a fee in consideration of this Modification in the amount of
$15,000, as detailed in Section 3 of Schedule 2.

 

7.4 Updated Representations. Borrower shall have provided an update to the
Representations.

 

7.5 Convertible Note. Borrower shall have executed and delivered and Group
Parent shall have acknowledged by its execution and delivery the Note, in the
form appended hereto as Exhibit C.

 

7.6 Joinder as Guarantor. The parties acknowledge that they have agreed the
principal terms of a new loan to be consummated within approximately sixty days
after the Schedule 2 Loan is disbursed, which new loan will refinance and
replace the existing facilities of the Senior Lender. If such new loan is not
contemplated as envisioned, as a condition subsequent to this Modification,
Group Parent shall upon PFG request promptly join and accede to the Existing
Loan Documents as a named guarantor of Borrower’s Obligations.

 



4

 



 

The failure of any of the conditions set forth in this Section 7 shall
constitute an immediate Event of Default.

 

8. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

 

9. RATIFICATION OF EXISTING LOAN DOCUMENTS; FURTHER ASSURANCES. (a) Borrower
acknowledges and agrees that (i) each of the Existing Loan Documents remains in
full force and effect in accordance with the original terms, except as expressly
modified hereby, (ii) the Liens granted by the Borrower to PFG under the
Existing Loan Documents shall remain in place, unimpaired by the transactions
contemplated by this Agreement, and PFG’s priority with respect thereto shall
not be affected hereby or thereby, and (iii) the Loan Agreement and the other
Existing Loan Documents shall continue to secure all Obligations as stated
therein except as expressly amended and modified by this Modification; (b)
Borrower ratifies, reaffirms, restates and incorporates by reference all of its
representations, warranties, covenants, and agreements made under the Existing
Loan Documents; (c) Borrower hereby ratifies, confirms, and reaffirms that the
Obligations include, without limitation, the Loans, and any future
modifications, amendments, substitutions or renewals thereof; (d) Borrower has
no defenses, affirmative or otherwise, rights of setoff, rights of recoupment,
claims, counterclaims, actions or causes of action of any kind or nature
whatsoever against PFG or any past, present or future agent, attorney, legal
representative, predecessor-in-interest, affiliate, successor, assign, employee,
director or officer of PFG, directly or indirectly, arising out of, based upon,
or in any manner connected with, any transaction, event, circumstance, action,
failure to act, or occurrence of any sort or type, whether known or unknown,
which occurred, existed, was taken, permitted, or began prior to the execution
of this Agreement and accrued, existed, was taken, permitted or begun in
accordance with, pursuant to, or by virtue of the terms or conditions of the
Existing Loan Documents, or which directly or indirectly relate to or arise out
of or in any manner are connected with any of the Existing Loan Documents; (e)
Borrower and PFG confirm that neither party has heretofore waived or modified,
and has not agreed to waive or modify, any term of the Existing Loan Documents,
and any actions that Borrower takes or fails to take (including the expenditure
of any funds) is voluntary, informed and taken at its own risk; and (g) Borrower
shall, from and after the execution of this Agreement, execute and deliver to
PFG whatever additional documents, instruments, and agreements that PFG may
reasonably require in order to perfect the Collateral granted in the Loan
Agreement more securely in PFG and to otherwise give effect to the terms and
conditions of this Modification. Nothing in this Modification shall constitute a
satisfaction of the Obligations or a waiver of any default under the Existing
Loan Documents, except of the Specified Defaults to the extent waived herein. It
is the intention of PFG and Borrower to retain as liable parties all makers and
endorsers, if any, of the Existing Loan Documents, unless the party is expressly
released by PFG in writing. Unless expressly released herein, no maker,
endorser, or guarantor will be released by virtue of this Modification. The
terms of this paragraph apply not only to this Modification, but also to all
subsequent loan modification agreements.

 



5

 



 

10. INTEGRATION; CONSTRUCTION. This Modification, the Loan Agreement and the
Existing Loan Documents (as modified) and any documents executed in connection
herewith or pursuant hereto contain the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, offers and negotiations, oral or written, with respect thereto
and no extrinsic evidence whatsoever may be introduced in any judicial or
arbitration proceeding, if any, involving this Modification; provided, however,
that any financing statements or other agreements or instruments filed by PFG
with respect to Borrower shall remain in full force and effect. The Existing
Loan Documents are hereby amended wherever necessary to reflect the
modifications set forth in this Modification. The quotation marks around
modified clauses set forth herein and any differing font styles in which such
clauses are presented herein are for ease of reading only and shall be ignored
for purposes of construing and interpreting this Modification. This Modification
is subject to the General Provisions of Section 8 of the Loan Agreement, each of
which are incorporated herein as if set forth in this Modification.

 

11. ADVICE OF COUNSEL. PFG and Borrower have prepared this Modification and all
documents, instruments, and agreements incidental hereto with the aid and
assistance of their respective counsel. Accordingly, all of them shall be deemed
to have been drafted by PFG and Borrower and shall not be construed against the
PFG or Borrower.

 

12. ILLEGALITY OR UNENFORCEABILITY. Any determination that any provision or
application of this Modification or the Loan Agreement is invalid, illegal, or
unenforceable in any respect, or in any instance, shall not affect the validity,
legality, or enforceability of any such provision in any other instance, or the
validity, legality, or enforceability of any other provision of this Agreement.

 

13. Governing Law; Venue. THIS MODIFICATION SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
Borrower and PFG submit to the exclusive jurisdiction of the State and Federal
courts in Santa Clara County, California, in connection with any proceeding or
dispute arising in connection herewith.

 

[Signature Page Follows]

 

6

 

 

This Modification is executed as of the date first written above.

 





Executed and Delivered as a Deed by )

PARTNERS FOR GROWTH V, L.P. (COMPANY SEAL)

BORQS Hong Kong Limited )             Acting by:   By            

/s/ Pat Sek Yuen Chan

       Name: Pat Sek Yuen Chan   Name:    Title: Sole Director   Title: Manager,
Partners for Growth V, LLC,   its General Partner in the presence of :          
 



/s/ Anthony Chan

      Witness name: Anthony Chan       Witness occupation: CFO                
Executed and Delivered as a Deed by )     BORQS International Holding Corp )    
        Acting by:              

 

/s/ Pat Sek Yuen Chan

      Name: Pat Sek Yuen Chan       Title: Director       in the presence of:  
             

/s/ Anthony Chan

      Witness name: Anthony Chan       Witness occupation: CFO                
Executed and delivered as a deed by )     Borqs Technologies, Inc. )     Acting
by its duly authorised director )   /s/ Pat Sek Yuen Chan       Name: Pat Sek
Yuen Chan



 



Signature Page - PFG V -Borqs Hong Kong Limited

Modification No. 1 to Loan and Security Agreement



 

7

 



 



Exhibit A – Schedule 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



8

 





 

Partners For Growth

Schedule 2 to

Loan and Security Agreement

 

Borrower:BORQS Hong Kong Limited, a private company limited by shares under Hong
Kong law, registered with the Companies Registry under number 1151010

 

Address:Office B, 21/F, Legend Tower, 7 Shing Yip Street, Kwun Tong, Kowloon,
Hong Kong

 



Effective Date: April 30, 2018     Modification Effective Date: December 17,
2018



 

This Schedule 2 forms an integral part of the Loan and Security Agreement
between PARTNERS FOR GROWTH V, L.P. and the above-referenced Borrower dated the
date specified above as the “Modification Effective Date”).

 





 



 

1.LOAN (Section 1.1):



 



a) The Schedule 2 Loan: The Loan shall consist of a convertible term loan in the
principal amount of $1,000,000 as set forth herein and as detailed in
convertible promissory note appended hereto (the “Note”), to be advanced to
Borrower upon the later to occur of (x) one (1) Business Day following the
Modification Effective Date and (y) two (2) Business Days following the Business
Day during which the conditions set forth in Section 9 of this Schedule 2 have
been satisfied, waived by PFG or deferred as conditions subsequent by PFG, each
in its sole discretion.       (b) Repayment: Subject to PFG’s right to convert
the Note into the ordinary shares of Group Parent at any time the Note is
outstanding and unpaid, Borrower shall pay interest only on Schedule 2 Loan
principal until the Schedule 2 Loan Maturity Date set forth in Section 4 of this
Schedule 2, on which date the entire unpaid principal balance of the Schedule 2
Loan plus any and all accrued and unpaid interest and other monetary Obligations
then owing shall be paid. Prepaid Schedule 2 principal may not be reborrowed.  
  (c) Conversion: At any time while the Schedule 2 Loan is outstanding, upon
notice only, PFG may elect to convert the Schedule 2           Loan (in whole
only, unless Borrower has prepaid the Schedule 2 Loan in part and, in such case,
the remaining balance) into the ordinary shares of Group Parent, as set forth in
the Note.       (d) Prepayment: Borrower may prepay the Loan in whole or in part
at any time without prepayment fee or penalty of any kind; provided, however,
prepayment of the Note shall be subject to the concurrent issuance of a warrant
to purchase Group Parent’s ordinary shares reflecting the conversion value (in
ordinary shares) that equates to the principal prepaid. For example only, if the
Note were convertible into 1,000 Group Parent ordinary shares and $500,000 in
Schedule 2 Loan principal is prepaid, then such prepayment would be subject to
the concurrent issuance of a warrant to acquire 500 Group Parent ordinary
shares.





 



9

 

 

Partners for Growth Schedule 2 to Loan and Security Agreement

 





2. Interest.



 



  Interest Rate (Section 1.2):           The Loan shall bear interest at a per
annum rate equal to 12.00%, fixed.           Interest shall be calculated on the
basis of a 360-day year and a year of twelve months of 30 days each but paid for
the actual number of days elapsed during each month or other accrual period.
Accrued interest for each month shall be payable monthly, on the first day of
each month for interest accrued during the prior month.



 



 





 



3. Fees (Section 1.3):



 



  Commitment Fee: $15,000, payable promptly upon PFG invoice following the
Modification Effective Date.







 



 

 

4. SCHEDULE 2 LOAN Maturity Date





  (Section 5.1): December 17, 2023.

 



 

 



5. Financial Covenants







  (Section 4.1): The Group shall meet or exceed (i) Revenues of $32,500,000 on a
calendar quarterly basis and (ii) three (3) month trailing EBITDA, tested
monthly, of $2,000,000, with compliance determined as of the last day each
calendar quarter (Revenues) and each calendar month (EBITDA).







 

10

 



 

Partners for Growth Schedule 2 to Loan and Security Agreement

 



  Definitions: For purposes of the foregoing financial covenants, the following
term shall have the following meaning:           “EBITDA” means (a) Net Income,
plus (b) Interest Expense, plus (c) to the extent deducted in the calculation of
Net Income, depreciation expense and amortization expense, plus (d) income tax
expense.           “Revenue(s)” means revenues required to be classified as such
under U.S. GAAP.        

Future Periods:

For future periods not covered by the above requirements, the thresholds shall
be set by PFG in consultation with Borrower based on its then-current Plan, but
in no event (for each measurement period) less than the immediately prior
measurement period. For instance, the minimum EBITDA threshold for January 2019
would be as set, but in no event less than $32,500,000, and for March 2019 (for
Revenues) would be as set but in no event less than $2,000,000.



 









 

 



6. Reporting.   (Section 4.4):









 

 Borrower shall provide PFG with the following:     (a)Monthly accounts payable,
accounts receivable and deferred Revenue schedules, aged by invoice date, and
outstanding or held check registers, if any, within 20 days after the end of
each month.

 

(b)Monthly unaudited consolidated and consolidating Financial Statements, as
soon as available, and in any event within 20 days after the end of each month.

 

(c)Monthly Compliance Certificates within 20 days after the end of each month
and at each Loan request, signed by the Chief Financial Officer of Borrower,
certifying that as of the end of such month or as at such date of Loan request
Borrower was in full compliance with all of the terms and conditions of this
Agreement and setting forth calculations showing compliance with the financial
covenants set forth in this Schedule 2 and such other information as PFG shall
reasonably request.

 

(d)Updates to the Representations, as and when required to render the
information therein true, correct, accurate and complete as of the date of such
date: (i) in all respects as to matters addressed in Part A of the
Representations (except for the Collateral values set forth in Part A, Section
3(g), which must be true and correct in all material respects) and Part B,
Section 11, and (ii) in all material respects with respect to all other sections
of the Representations.

 



11

 



 

Partners for Growth Schedule 2 to Loan and Security Agreement

 

(e)Annual Borrower Board-approved Budgets and Forecasts, as soon as available
and in any event within thirty (30) days of approval by Borrower’s Board.

 

(f)Annual consolidated and consolidating Financial Statements, as soon as
available, and in any event within 120 days following the end of Borrower's
fiscal year, certified by, and with an opinion containing no material
qualifications of, independent certified public accountants acceptable to PFG.
If Borrower is required to file and is current in its filings with a securities
regulatory agency and the same information is generally available to the public
within said period through such agency (such as, through EDGAR with respect to
US public companies), this requirement will be deemed satisfied.

 

(g)Notification of any changes in the executive management (including directors)
of any Group Members, promptly upon such change(s).

 



 

 

7. Borrower Information:

 

Borrower represents and warrants that the information set forth in the
Representations and Warranties of Borrower dated December 10, 2018, previously
submitted to PFG (the “Representations”) is true and correct as of the Effective
Date.

 



 

 

8. ADDITIONAL PROVISIONS

 

(a)Senior Lender.

 

(1)Senior Lender. As used herein, “Senior Lender” means SPD Silicon Valley Bank
Co., Ltd. and its successors, and “Senior Loan Documents” means all present and
future documents, instruments and agreements entered into between Borrower and
Senior Lender or by third parties relating to Borrower and Senior Lender.

 



12

 



 

Partners for Growth Schedule 2 to Loan and Security Agreement

 

(2)Senior Debt Limit. In the absence of PFG’s consent, which shall be a matter
of its sole business discretion, Borrower shall not permit the total
Indebtedness of Borrower (whether by way of direct liability or obligations of
another Group Member guaranteed by Borrower to Senior Lender), other than
Non-Overdue Senior Monetary Obligations, to exceed the aggregate of (i)
$6,000,000, whether under that certain Facility Agreement in effect on the
Effective Date or otherwise (regardless of the amendment thereof or any other
agreement for Indebtedness), plus (ii) an amount not to exceed RMB25 million
under a credit facility made available by the Senior Lender to a PRC Subsidiary
(collectively, the “Senior Debt Limit”), including, but not limited to, monies
borrowed by Borrower, interest on loans due from Borrower (other than
Non-Overdue Senior Monetary Obligations as aforesaid), Lender Expenses for which
Borrower is obligated, sums due from Borrower in connection with issuance of
commercial letters of credit, issuance of forward contracts for foreign exchange
reserve, and any other direct or indirect financial accommodation Senior Lender
may provide to Borrower.

 

(3)Senior Loan Documents. Borrower represents and warrants that it has provided
PFG with true and complete copies of all existing Senior Loan Documents, and
Borrower covenants that it will, in the future, provide PFG with true and
complete copies of any future Senior Loan Documents, including without
limitation any amendments to any existing Senior Loan Documents.

 

(b)Collateral Accounts. To the fullest extent available in the jurisdictions in
which Borrower holds its Collateral Accounts, concurrently, Borrower shall cause
the banks and other institutions where its Collateral Accounts are maintained to
enter into Control Agreements with PFG, in form and substance legally sufficient
and otherwise satisfactory to PFG in its good faith business judgment and
sufficient to perfect PFG’s security interest in said Collateral Accounts,
subject to the security interest of the Senior Lender, provided that no Control
Agreement shall be required in respect of any Collateral Account that does not
at any time have a value in excess of $25,000. Any Control Agreements required
to be in effect under this Agreement shall, subject to applicable law, permit
PFG upon a Default to exercise exclusive control over said Collateral Accounts
and proceeds thereof (subject to the rights of the Senior Lender). As a
continuing obligation, all primary operating accounts and excess Cash of
Borrower shall be maintained with the Senior Lender and its affiliates.

 



13

 



 

Partners for Growth Schedule 2 to Loan and Security Agreement

 

(c)Subordination of Inside Debt. All present and future indebtedness of Borrower
to its officers, directors and shareholders (“Inside Debt”) shall, at all times,
be subordinated to the Lien of PFG in respect of and prior payment of
Obligations. Borrower represents and warrants that there is no Inside Debt
presently outstanding, except as set forth in Exhibit A. Prior to incurring any
Inside Debt in the future, Borrower shall cause the person to whom such Inside
Debt will be owed to execute and deliver to PFG a subordination agreement on
PFG’s standard form.

 

(d)Adjustment for Extraordinary Events. In the event that Borrower engages in a
corporate transaction or other restructure that would bear in any non-trivial
way on any of the financial covenant thresholds set forth in Section 5 of this
Schedule 2, such as an acquisition that accretes to EBITDA or Revenue or a
change in fiscal year or other periods, then PFG shall be entitled to reset the
financial covenant thresholds to reasonably adjust for the effect of such
corporate or other restructure transactions.

 

(e)Use of Proceeds. The proceeds of the Schedule 2 Loan shall be used for
general working capital purposes.







 



 

 

9. CONDITIONS

 

In addition to any other conditions to the Schedule 2 Loan set out in this
Agreement (the conditions to the Schedule 1 Loan being acknowledged by PFG to
have been satisfied or waived on or after the Effective Date), PFG will not make
the Schedule 2 Loan until PFG shall have received from Borrower, in form and
substance reasonably satisfactory to PFG, such documents, and completion of such
other matters, as PFG may reasonably deem necessary or appropriate, including
that there shall be no discovery of any facts or circumstances which would, as
determined by PFG in its good faith business judgment, materially negatively
affect or be reasonably expected to materially negatively affect the
collectability of the Obligations, PFG’s security interest in Borrower’s
Collateral or the value thereof. Notwithstanding the foregoing, Borrower agrees
to deliver to PFG each item required to be delivered to PFG under this Agreement
as a condition precedent to the Schedule 2 Loan. Borrower expressly agrees that
the making of the Schedule 2 Loan made prior to the receipt by PFG of any such
item shall not constitute a waiver by PFG of Borrower’s obligation to deliver
such item unless so waived in a separate writing, and the making of the Schedule
2 Loan in the absence of a required item shall be in PFG’s sole discretion.
Without limiting the foregoing, as conditions precedent to the Loan, Borrower
shall provide:

 

(i) duly executed original signatures of each Obligor to this Schedule 2;

 



14

 



 

Partners for Growth Schedule 2 to Loan and Security Agreement

 

(ii) a Certificate for each Obligor signed by a Responsible Officer (in the case
of Borrower) or a Person authorized to lawfully act on behalf of Guarantor (in
the case of each other Obligor) appending the written resolutions or minutes of
a meeting of its board of directors and, as required, of its shareholder(s),
authorizing the execution, delivery and performance of this Schedule 2 and, in
the case of Group Parent, the issuance of its ordinary shares upon conversion of
the Note or any Warrant issued in connection with a prepayment of the Note;

 

(iii) Any Control Agreements as required by Section 8(b) of this Schedule 2,
duly executed by Borrower and each relevant depositary institution in favor of
PFG;

 

(iv) to the extent reasonably practicable, certified copies, dated as of a
recent date, of Security Instrument searches, as PFG shall request, accompanied
by written evidence that the Liens indicated in any such Security Instruments
either constitute Permitted Liens or have been or, in connection with the
Schedule 2 Loan, will be terminated or released;

 

(v) the Representations as updated to the Modification Effective Date, duly
executed by Borrower on behalf of Borrower and Guarantor;

 

(vi) the insurance policies and/or endorsements required pursuant to Section
4.3;

 

(vii) payment of the payable Fees specified in Section 3 of this Schedule 2 and
Lender Expenses incurred in connection with the Schedule 2 Loan;

 

(viii) any third party consents required in order for Borrower to enter into and
perform the Loan Agreement, as amended by the Modification;

 

(ix) any ratification of Subordination Agreement required by the Senior Lender;

 

(x) subordination agreements in favor of PFG from holders of Indebtedness;

 



15

 



 

Partners for Growth Schedule 2 to Loan and Security Agreement

 

(xi) execution and delivery of any BVI Security Documents in connection with the
Modification;

 

(xii) execution and delivery of the Cayman Security Documents in connection with
the Modification;

 

(xiii) execution and delivery of the Hong Kong Security Documents in connection
with the Modification;

 

(xiv) execution, delivery of all other Security Instruments contemplated under
the BVI Security Documents, Cayman Security Documents or Hong Kong Security
Documents; and

 

(xv) to the extent that the conditions to this Agreement have not been completed
as of the Modification Effective Date, a post-closing obligations letter in
PFG’s customary form by which PFG waives or defers performance of such
conditions as PFG is willing to defer in its sole business discretion.

 

[Signature Page Follows]

 



16

 



 

Partners for Growth Schedule 2 to Loan and Security Agreement

 



Executed and Delivered as a Deed by ) PARTNERS FOR GROWTH V, L.P. BORQS Hong
Kong Limited )             Acting by:   By                   Name:   Name:  
Title: Manager, Partners for Growth V, LLC, Title: Sole Director   its General
Partner           in the presence of :            



          Witness name:       Witness occupation:                 Executed and
Delivered as a Deed by )     BORQS International Holding Corp )            
Acting by:                           Name:         Title: Director       in the
presence of :                           Witness name:       Witness occupation:
                Executed and delivered as a deed by )     Borqs Technologies,
Inc. )     Acting by its duly authorised director )    

  



17

 

 



Exhibit B – Compliance Certificate 

 





Borrower: BORQS Hong Kong Limited

Office B, 21/F, Legend Tower, 7 Shing Yip Street, Kwun Tong, Kowloon, Hong Kong

 

   Lender: Partners for Growth V, L.P. (“PFG”)



1660 Tiburon Blvd., Suite D

Tiburon, CA 94920

 



 

The undersigned authorized officer of Borrower hereby certifies that in
accordance with the terms and conditions of the Loan and Security Agreement
between Borrower and PFG dated as of April 30, 2018, as amended by that certain
Waiver and Modification No. 1 dated December 17, 2018 (as may be amended and
restated, the “Agreement”), (i) Borrower (on a consolidated basis) is in
complete compliance for the period ending __________________ with all required
covenants except as detailed below, (ii) all representations and warranties of
Borrower stated in the Agreement, including the Representation Letter, as
defined in the Agreement, are true, complete, correct and accurate on this date
except those representations and warranties expressly referring to a specific
date shall be true, complete, correct and accurate as of such date, and except
as noted below or on any disclosure letter attached to this Certificate as
Exhibit A, (iii) each Borrower and each of its Subsidiaries has timely filed all
required tax returns and reports, and each Borrower has timely paid all foreign,
federal state and local taxes, assessments, deposits and contributions owed by
Borrower(s) except as otherwise permitted pursuant to the Loan Agreement, (iv)
no Liens have been levied or claims made against any Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which such
Borrower has not previously provided written notification to PFG, and (v) there
are no Defaults or Events of Default. Attached herewith are the required
documents supporting the above certification. The undersigned further certifies
that the financial statements, information and schedules referred to below have
been prepared in accordance with Generally Accepted Accounting Principles (GAAP)
and are consistent from one period to the next except as explained in an
accompanying letter or footnotes.

 

Please indicate compliance status by circling Yes/No under "Complies" column.

  

Reporting Covenants   Required   Complies           Compliance Certificates  
Monthly within 20 Days   Yes No Unaudited Financial Statements   Monthly within
20 Days   Yes No AR and AP Agings   Monthly within 20 Days   Yes No Annual
Budgets/Projections   As soon as available / 30 days of Board Approval   Yes No
Audited Financial Statements   Annually, when available or 120 days from FYE  
Yes No Other Reports   When Requested by PFG   Yes No Representations Letter
Update   When Required1 or each Q-End   Yes No Advance Notice of Board Meeting  
LSA Section 4.5 – ongoing obligation   Yes No Senior Lender documents   Upon
Request   Yes No Exec management changes   Promptly upon occurrence   Yes No

 

Financial Covenants2 Required Actual Complies Quarterly Revenue         Trailing
3 month EBITDA        

 

 

Sincerely,           SIGNATURE           NAME / TITLE   DATE





 

 

 



1 To be updated as and when necessary to keep the information current, accurate
and complete.

2 See Exhibit B, page 3

  



18

 

  



Compliance Certificate – Exhibit A Disclosure Schedule



 



 19 

 

 



Compliance Certificate – Exhibit B Current Financial Covenants





 

Financial Covenants (Section 5 of Schedule to Loan and Security Agreement)



 

 





5. Financial Covenants 



(Section 4.1):   The Group shall meet or exceed (i) Revenues of $32,500,000 on a
calendar quarterly basis and (ii) three (3) month trailing EBITDA, tested
monthly, of $2,000,000, with compliance determined as of the last day each
calendar quarter (Revenues) and each calendar month (EBITDA).       Definitions:
 

For purposes of the foregoing financial covenants, the following term shall have
the following meaning:



          “EBITDA” means (a) Net Income, plus (b) Interest Expense, plus (c) to
the extent deducted in the calculation of Net Income, depreciation expense and
amortization expense, plus (d) income tax expense.           “Revenue(s)” means
revenues required to be classified as such under U.S. GAAP.       Future
Periods:   For future periods not covered by the above requirements, the
thresholds shall be set by PFG in consultation with Borrower based on its
then-current Plan, but in no event (for each measurement period) less than the
immediately prior measurement period. For instance, the minimum EBITDA threshold
for January 2019 would be as set, but in no event less than $32,500,000, and for
March 2019 (for Revenues) would be as set but in no event less than $2,000,000.

  

 



20

 



 



Exhibit C – Convertible Note

 

 

 

 

 



21



